IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  April 20, 2016 Session

CARLA LANDRUM, ET AL. v. METHODIST MEDICAL CENTER, ET AL.

                 Appeal from the Circuit Court for Anderson County
                   No. B4LA0187       Donald Ray Elledge, Judge
                     ___________________________________

                No. E2015-01733-COA-R3-CV-FILED-JULY 25, 2016
                      ___________________________________


This is a premises liability action in which the plaintiffs, a husband and wife, filed suit
against the defendant hospital for personal injuries and other damages resulting from wife’s
slip and fall. The trial court granted the defendant’s motion for summary judgment, holding
that the plaintiffs failed to demonstrate defendant’s actual or constructive knowledge of the
dangerous condition by failing to proffer material evidence establishing the cause, source, or
duration of the dangerous condition. The plaintiffs appeal. We affirm the decision of the
trial court.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the court, in which D. MICHAEL SWINEY,
C.J., and J. STEVEN STAFFORD, P.J., W.S., joined.

John D. Agee and Amanda I. Lowe, Clinton, Tennessee, for the appellants, Carla Landrum
and Jerry Lee Landrum.

F. Michael Fitzpatrick and Rachel P. Hurt, Knoxville, Tennessee, for the appellees,
Methodist Medical Center of Oak Ridge and Covenant Health.


                                         OPINION

                                   I. BACKGROUND

      On October 1, 2013, Carla Landrum was visiting her mother, a patient of Methodist
Medical Center of Oak Ridge (“Methodist”) in Anderson County, Tennessee, when she
slipped and fell in a puddle of water near the 5th floor nurse’s station. She suffered a
fractured patella and other injuries as a result of the fall and underwent surgery
approximately three days later.

       On September 19, 2014, Mrs. Landrum and her husband, Jerry Lee Landrum (“the
Landrums”), filed suit against Covenant Health (“Covenant”) as owner/operator of the
premises and Methodist (collectively, “Defendants”). In their complaint, the Landrums
alleged, inter alia, that Defendants were under a duty of care to Mrs. Landrum, that
Defendants - by and through their agents and/or employees - breached that duty by
negligently failing to alleviate, remediate, or warn against the “hazardous and dangerous
condition” created by the puddle of water and that her injuries were a direct result of
Defendants’ negligence. Defendants denied liability, asserting that Mrs. Landrum had equal
or superior knowledge of the existence of the puddle, that any alleged danger would have
been open and obvious to her as she approached the affected area of the premises, and that
Methodist’s employees had neither actual nor constructive knowledge of the puddle.

        In her deposition, Mrs. Landrum testified that on the morning of the incident, she
exited her mother’s hospital room, walked unaccompanied past the 5th floor nurse’s station to
the elevators, and exited the building. She did not notice a puddle on the floor as she exited.
She stated further that she fell while she was returning to her mother’s hospital room along
the same route not more than 15 minutes later and that she did not notice the puddle until she
had already fallen. She did not know what caused the puddle or how long the puddle had
existed. Mr. Landrum, who was not present at the hospital at the time of the incident, also
testified that he had no knowledge as to the source of the puddle or how long the puddle had
existed prior to his wife’s fall.

        Methodist employees Chris Slaymaker and Deirdre Warner were at the 5th floor
nurse’s station at the time of Mrs. Landrum’s fall. In his deposition, Mr. Slaymaker stated
that he did not notice the puddle until after Mrs. Landrum fell. He estimated that the puddle
was two to three square feet in size and stated that he had no knowledge regarding what
caused the puddle or how long the puddle had existed. Ms. Warner testified during her
deposition that the puddle was “large,” that she did not know what caused the puddle or how
long it had existed, and that she did not notice the puddle until after Mrs. Landrum had fallen.

       After discovery, Defendants filed separate motions for summary judgment. The trial
court held a hearing on August 21, 2015, and entered orders granting summary judgment to
each defendant on August 31, 2015.

       As to defendant Covenant, the court found that Covenant “[did] not own or operate
the premises, Methodist hospital, where the subject fall occurred” and was therefore entitled
to judgment as a matter of law. That ruling is not at issue in this appeal.

                                             -2-
       As to defendant Methodist, the court found that the Landrums failed to demonstrate
“that Methodist Medical Center had actual or constructive knowledge of the dangerous
condition” and held specifically that the Landrums, as a matter of law, “failed to proffer
material evidence that established the cause or source of the dangerous condition or the
actual length of time the condition was present.” This timely appeal followed.

                                          II. ISSUE

        We consolidate and restate the single issue raised on appeal as follows: Whether the
trial court erred in granting Methodist’s motion for summary judgment based upon the
Landrums’ failure to demonstrate Methodist’s actual or constructive knowledge of the
dangerous condition.

                             III. STANDARD OF REVIEW

       Rule 56.04 of the Tennessee Rules of Civil Procedure provides that summary
judgment is appropriate where “the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there is no genuine issue as
to any material fact and that the moving party is entitled to a judgment as a matter of law.”
Tenn. R. Civ. P. 56.04. To make this showing the moving party – where it does not bear the
burden of proof at trial – must either “(1) affirmatively negat[e] an essential element of the
nonmoving party’s claim or (2) [demonstrate] that the nonmoving party’s evidence at the
summary judgment stage is insufficient to establish the nonmoving party’s claim or defense.”
 Rye v. Women’s Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264 (Tenn. 2015).

       This court reviews a trial court’s grant of summary judgment de novo with no
presumption of correctness. See City of Tullahoma v. Bedford Cnty., 938 S.W.2d 408, 412
(Tenn. 1997). In reviewing the trial court’s decision, we must view all of the evidence in the
light most favorable to the non-movant and resolve all factual inferences in the non-movant’s
favor. Luther v. Compton, 5 S.W.3d 635, 639 (Tenn. 1999); Muhlheim v. Knox. Cnty. Bd. Of
Educ., 2 S.W.3d 927, 929 (Tenn. 1999). If the undisputed facts support only one conclusion,
then the moving party is entitled to judgment as a matter of law and the trial court’s decision
will be upheld. See White v. Lawrence, 975 S.W.2d 525, 529 (Tenn. 1998); McCall v.
Wilder, 913 S.W.2d 150, 153 (Tenn. 1995).

                                     IV. DISCUSSION

        The Landrums argue that the trial court erred in granting the motion for summary
judgment because genuine issues of fact remained as to Methodist’s actual or constructive
knowledge of the puddle which caused Mrs. Landrum’s fall. They assert that the busy nature
of the centrally-located nurse’s station, employee Chris Slaymaker’s proximity to the puddle
before Mrs. Landrum’s fall, the size of the puddle itself, and the employees’ failure to notice
                                             -3-
or remove the puddle could allow a reasonable juror to infer Methodist’s constructive
knowledge of the dangerous condition, and could lead a reasonable jury to a finding of
negligence. Methodist responds that the trial court did not err in finding that the Landrums
could not establish constructive knowledge of the puddle because they could not demonstrate
where the puddle came from or how long it had existed prior to Mrs. Landrum’s fall.

       In premises liability cases, property owners bear liability due to their superior
knowledge of the premises, McCormick v. Waters, 594 S.W.2d 385, 387 (Tenn. 1980), and
are under “a duty to exercise reasonable care under all circumstances to prevent injury to
persons lawfully on the premises.” Dobson v. State, 23 S.W.3d 324, 330 (Tenn. Ct. App.
1994) (internal citation omitted).

        Successful recovery under a premises liability theory requires a plaintiff to establish,
in addition to the common-law elements of negligence,1 that the condition which allegedly
caused the plaintiff’s injuries “was caused or created by the owner, operator, or his agent,”
or, if the condition was not caused by any of these parties, “that the owner had actual or
constructive notice that the condition existed prior to the accident.” Blair v. West Town Mall,
130 S.W.3d 761, 764 (Tenn. 2004).

       The Landrums argue that Methodist, through its agents and employees, had
constructive notice of the puddle which caused Mrs. Landrum’s fall. Constructive notice has
been defined by the Tennessee Supreme Court as “information or knowledge of a fact
imputed by law to a person (although he may not actually have it), because he could have
discovered the fact by proper diligence, and his situation was such as to cast upon him the
duty of inquiring into it.” Kirby v. Macon Cnty., 892 S.W.2d 403, 409 (Tenn. 1994), quoting
Black’s Law Dictionary, 1062 (6th ed. 1990). To establish constructive notice, a plaintiff
must show that the dangerous condition at issue:

        (1) was caused or created by the defendant;
        (2) was not caused or created by the defendant, but existed long enough such
        that the defendant should have become aware of it; or
        (3) was caused by a pattern of conduct, recurring incident, or general
        continuing condition.

Willis v. McDonald’s Rests. of Tenn., Inc., No. E2015-00615-COA-R3-CV, 2015 WL
9426271 (Tenn. Ct. App. Dec. 23, 2015), appeal denied (Tenn. Apr. 7, 2016) (citations
omitted). A showing of any one of these establishes the property owner’s “duty to act

1
  The common-law elements of negligence are well settled: (1) a duty of care owed by the defendant to the
plaintiff; (2) conduct by the defendant falling below the standard of care amounting to a breach of that duty; (3)
an injury or loss; (4) causation in fact; and (5) proximate or legal cause. Blair v. West Town Mall, 130 S.W.3d
761, 764 (Tenn. 2004) (citations omitted).
                                                      -4-
reasonably under the circumstances and remedy the condition that caused the injury to the
plaintiff.” Blair, 130 S.W.3d at 766.

       The Landrums argue that the puddle which caused Mrs. Landrum’s fall existed for
such a long period of time that Methodist employees should have had knowledge of the
dangerous condition the puddle created. “In cases such as this . . . there must be material
evidence from which the trier of fact could conclude the condition existed for sufficient time
and under such circumstances that one exercising reasonable care and diligence would have
discovered the danger.” Paradiso v. Kroger Co., 499 S.W.2d 78, 79 (Tenn. Ct. App. 1973).

        In viewing this case in the light most favorable to Mr. and Mrs. Landrum, we can find
no proof in the record that could potentially establish that Methodist had constructive
knowledge of the puddle that caused Mrs. Landrum to fall. There is no evidence in the
record indicating the source of the puddle, and we do not believe there is any evidence in the
record to infer that Methodist’s employees should have discovered the puddle before Mrs.
Landrum’s fall, especially considering Mrs. Landrum’s testimony that she traversed the same
route not more than 15 minutes prior and that she did not notice the puddle until she had
already fallen. Without any additional evidence as to the source of the puddle or the length
of time the puddle existed, we hold that there was no material evidence from which the trier
of fact could infer that the dangerous condition existed for such a length of time that one
exercising reasonable care and diligence would have discovered it. Accordingly, we uphold
the trial court’s order granting Methodist’s motion for summary judgment.

                                    V. CONCLUSION

       The judgment of the trial court is affirmed, and the case is remanded for such further
proceedings as may be necessary. Costs of the appeal are taxed equally to the appellants,
Carla Landrum and Jerry Lee Landrum.


                                                  _________________________________
                                                  JOHN W. MCCLARTY, JUDGE




                                            -5-